DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/22 has been entered.
Regarding the amendment, claims 2, 5, 9, 12, and 14 are canceled, claims 1, 3-4, 6-8, 10-11, 13, 15-21 are present for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Lawrence (Reg. No.#: 47,210) on 03/25/22.
The application has been amended as follows: 
In line 1 of claim 4, “The electric machine as claimed in claim 2” has been changed to – The electric machine as claimed in claim 1--.
In line 2 of claim 8, “the stator housing” has been changed to – the housing--.
In lines 2-3 of claim 8, “the key” has been changed to – the at least one key--.
In line 3 of claim 8, “the keyway” has been changed to – the at least one keyway--.
In line 4 of claim 8, “the key and the base portion of the keyway” has been changed to – the at least one key and the base portion of the at least one keyway--.
In line 1 of claim 13, “an electric machine” has been changed to – the electric machine--.

Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11, 13, 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and its dependent claims 3-4, 6-8, 10-11, 13, 18-19, & 21, the record of prior art by itself or in combination with other references does not show an electrical machine, as recited in claim 1, comprising: 
a stator (6); and 
a housing (8) having an internal bore (12); 
the stator (6) comprising an annular core (10) removably mounted within the bore (12) of the housing (8); wherein: 

the at least one key (22) of the core (10) being received within the at least one keyway (30) of the housing (8), the core (10) comprises a plurality of circumferentially adjacent segments (20), each segment (20) comprising at least one key (22) of the at least one key; and 
the core (10) is retained axially in the housing (8) by at least one retaining element (44) extending over an axial end face of the core (10), wherein the at least one retaining element (44) is removable from the housing (8) to allow at least one segment (20) of the core (10) to be removed from the housing (8).

    PNG
    media_image1.png
    430
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    565
    media_image2.png
    Greyscale

Regarding claim 15 and its dependent claims 16-17, the record of prior art by itself or in combination with other references also does not show a method of repairing an electrical machine, as recited in claim 15, that includes a stator (6) and a housing (8) having an internal bore (12), wherein the stator (6) includes an annular core (10) mounted within the bore (12) of the housing (8), and wherein the core (10) comprises at least one key (22) projecting radially outwardly from a radially outer surface thereof, the housing (8) comprises at least one keyway (30) in the bore (12), and the at least one key (22) of the core (10) being received within the at least one keyway (30) of the housing (8), wherein the core (10) is retained axially in the housing (8) by at least one retaining element (44) extending over an axial end face of the core (10) and wherein the core (10) comprises a plurality of circumferentially adjacent segments (20), each 
removing at least one retaining element (44) from the housing (8); 
removing at least one core segment (20) from the housing (8); 
replacing the at least one core segment (20) with a replacement core segment (20); and 
mounting a replacement retaining element (44) to the housing (8) to retain the replacement core segment (20) in the housing (8).
Regarding to claim 20, the record of prior art by itself or in combination with other references also does not show an electrical machine comprising, inter alia, the core (10) is retained in the housing (8) by an interference fit between the at least one key (22) of the core (10) and the at least one keyway (30) of the housing (8), wherein the at least one key (22) formed on the core (10) and the at least one keyway (30) formed in the housing (8) have a form interlocking shape, the at least one key (22) comprises an enlarged or flared head portion (32) and a narrower neck portion (34) extending from the flared head portion (32) to the radially outer surface of the core (10), the at least one keyway (30) comprises an enlarged or flared base portion (36) and a narrower neck portion (38) extending therefrom to the bore (12), and there is an interference fit only between the head portion (32) of the at least one key (22) and the base portion (36) of the at least one keyway (30).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see remarks, filed 03/07/22, with respect to claims 1, 3-4, 6-8, 10-11, 13, 15-21 have been fully considered and are persuasive.  The rejection in the last Office action has been withdrawn.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEDA T PHAM/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834